DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
1.	In view of the appeal brief filed on 04/14/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/GARY JACKSON/
Supervisory Patent Examiner, Art Unit 3792 

Response to Arguments
2.	Applicant’s arguments, see Appeal Brief, filed 04/14/2022, with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taboada (US 20110245814 A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-2, 4, 12, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taboada (US 20110245814 A1).
In regards to claim 1, Taboada disclose an ophthalmic device for treating eye tissue using laser pulses (Abstract), comprising: 
a laser source configured to produce the laser pulses (Par. 0018 and Fig 2 disclose a laser source, 213); 
a projection optical unit comprising one or more lenses and configured to focus the laser pulses to a focal point adjacent to an intended treatment area in the eye tissue (Par. 0018 and Fig 2 discloses a focusing lens to focus the laser pulse, 219) 
a scanning device, with a movable mirror, arranged downstream from the projection optical unit, configured to deflect the laser pulses focused by the projection optical unit in at least one deflection direction and producing an image field curvature (Par. 0020 and Fig 2 discloses a moveable mirror, 258, arranged downstream of the optical fusing lens, to deflect the beam); 
and an optical correction lens arranged downstream of the projection optical unit and downstream of the scanning device, wherein the optical correction lens is configured to image, in a focused manner, the laser pulses deflected by the scanning device on the intended treatment area in the eye tissue, such as to correct the image field curvature produced by the scanning device (Par. 0018 and Fig 2 disclose a contact lens, 270, i.e. a correction lens arranged downstream of the movable mirror, i.e. scanning device, to stabilize and direct the pulses onto the eye).  
In regards to claim 2, Taboada discloses the ophthalmic device according to Claim 1, wherein the scanning device is configured to move the mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror (Par. 0020 discloses a moveable mirror having azimuth motion).  
In regards to claim 4, Taboada discloses the ophthalmic device according to Claim 1, wherein the optical correction lens is configured to image, in the focused manner, the laser pulses deflected by the scanning device on the intended treatment area away from a focal length of the projection optical unit (Par. 0018 and Fig 2 disclose a contact lens, 270, i.e. a correction lens arranged downstream of the movable mirror, i.e. scanning device, to stabilize and direct the pulses onto the eye and away from the optical projection unit, 219).  
In regards to claim 12, Taboada discloses the ophthalmic device according to Claim 1, further comprising a detection module configured to detect the optical correction lens and control a setting of the scanning device depending on a detection of the optical correction lens (Par. 0018 and 0020 disclose a tracking sensor system configured to sense position, i.e. distance; see 112(f) interpretation above).  
In regards to claim 15, Taboada discloses the ophthalmic device according to Claim 1, wherein the optical correction lens is configured to image, in the focused manner, the laser pulses deflected by the scanning device for correcting the image field curvature produced by the scanning device on a plane (Par. 0018 and Fig 2 disclose a contact lens, 270, i.e. a correction lens arranged downstream of the movable mirror, i.e. scanning device, to stabilize and direct the pulses onto the eye).  
In regards to claim 16, Taboada discloses the ophthalmic device according to Claim 1, wherein the optical correction lens has a first lens surface facing the movable mirror and a second lens surface facing the intended treatment area when treating the eye tissue (Fig 2, element 270. Any lens has two faces/sides so the lens of Taboada would inherently have one side/face facing the mirror and one side/face facing the eye tissue).
In regards to claim 18, Taboada discloses an ophthalmic device for treating eye tissue using laser pulses (Abstract), comprising: 
a laser source configured to produce the laser pulses (Par. 0018 and Fig 2 disclose a laser source, 213); 
a projection optical unit comprising one or more lenses and configured to focus the laser pulses to a focal point adjacent to an intended treatment area in the eye tissue (Par. 0018 and Fig 2 discloses a focusing lens to focus the laser pulse, 219); 
a scanning device, with a movable mirror, arranged downstream from the projection optical unit, configured to deflect the laser pulses focused by the projection optical unit in at least one deflection direction and producing an image field curvature which causes the laser pulses projected by the projection optical unit to be deflected onto a curved treatment surface away from the intended treatment area (Par. 0020 and Fig 2 discloses a moveable mirror, 258, arranged downstream of the optical fusing lens, to deflect the beam); 
and an optical correction lens arranged downstream of the projection optical unit and downstream of the scanning device, wherein the optical correction lens is configured to image, in a focused manner, the laser pulses deflected by the scanning device on the intended treatment area in the eye tissue, such as to correct the image field curvature produced by the scanning device (Par. 0018 and Fig 2 disclose a contact lens, 270, i.e. a correction lens arranged downstream of the movable mirror, i.e. scanning device, to stabilize and direct the pulses onto the eye).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taboada in view of Zacharias (US 20080015553 A1).
	In regards to claim 3 and 19, Taboada discloses the ophthalmic device according to Claim 1 or claim 19, except for wherein the scanning device comprises a plurality of linear drives coupled to the movable mirror and the ophthalmic device comprises a control module configured to control the linear drives in such a way that the linear drives rotate the movable mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror.  
	However, in the same field of endeavor, Zacharias discloses an ophthalmic surgical device for providing laser pulses to the eye (abstract) wherein  the scanning device comprises a plurality of linear drives coupled to the movable mirror and the ophthalmic device comprises a control module comminuted for controlling linear drives in such a way that the linear drives rotate the movable mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror (Fig 2 shows the steering mechanism [128] moves the moveable mirror about a pivot point lying on an optical axis of the laser. Par. 0105 discloses a control source. Also, three piezoelectric actuators act as the steering mechanism to rotate the mirror, the piezoelectric actuators are interpreted as linear drives as the vibrate linearly [Par. 0065 and 0104]) for the purpose of controlling and aiming the light source. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Taboada and modified them by having a plurality of linear drives coupled to the movable mirror and a control module, as taught and suggested by Zacharias, for the purpose of controlling and aiming the light source (Par. 0110).
	In regards to claim 11, Taboada discloses the ophthalmic device according to Claim 1, except for wherein the scanning device is embodied such that the scanning device can be moved out of a beam path between the scanning device and the eye tissue in a state of a patient interface device in which the patient interface device is fastened to the eye tissue.  
However, in the same field of endeavor, Zacharias discloses wherein the scanning device is embodied such that it can be moved out of a beam path between the scanning device and the eye tissue in a state of a patient interface device in which it is fastened to the eye tissue (Zacharias Fig. 2, mirror 130, steering mechanism 128, the mirror may be rotated so that it is completely out of the beam path)

5.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taboada in view of Hohla (US 20140257256 A1).
	In regards to claim 8, Tobada discloses the ophthalmic device according to Claim 1, further comprising a patient interface device which can be fastened to the eye tissue of a patient and which is rotatably mounted about a pivot point of the movable mirror.  
	However, in the same field of endeavor, Hohla discloses an ophthalmic surgical device (Abstract) wherein there is a patient interface device which can be fastened to the eye tissue of a patient and which is rotatably mounted about a pivot point of the movable mirror (Fig 1 shows the patient interface, 24, which is mounted about the pivot point of a mirror, 20; Fig 2 shows the patient interface is round and thus may be rotated while mounting). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Taboada and further include the patient interface taught by Hohla in order to immobilize the eye in position during laser eye surgery.
In regards to claim 9, the combined teachings of Taboada and Hohla as applied to claim 8 discloses the ophthalmic device according to Claim 8, except for wherein the optical correction lens is securely or detachably connected to the patient interface device.  
However, Hohla further discloses wherein the optical correction lens is securely or detachably connected to the patient interface device (Fig 1 and Par. 0030 disclose the focusing lens, 18, may be moved in the z direction which allows the lens to touch the patient interface and thus be detachable connected to the patient interface)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the optical correction lens taught by Zacharias and Hohla and add the motor taught by Hohla to the lens in order to allow the lens to vary the position of the focal spot along a z direction during laser eye surgery (Hohla, Par. 0030).

6.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taboada in view of Hohla as applied to claim 8 and in further view of Gooding (US 20120078241 A1).
	The combined teachings of Taboada and Hohla as applied to claim 8 discloses the ophthalmic device according to Claim 8, wherein the patient interface device has an opening, in which the opening is closed by the eye tissue in a state of the patient interface device in which it is fastened to the eye tissue (Hohla, Fig 1 shows the patient interface [24] has an opening that is closed when attached to the eye).  
	The combined teachings do not disclose wherein there is a cavity provided for holding liquid. However, in the same field of endeavor, Gooding discloses an ophthalmic surgical device that has a patient interface with a cavity provided for holding liquid (Fig 5A-C and Par, 0033 disclose the liquid layer 172) in order to prevent the optical correction lens from directly contacting with the surface of the eye (Gooding paragraph 0033).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the patient interface of Taboada and Hohla to include the liquid layer, as taught and suggested by Gooding, in order to prevent the optical correction lens from directly contacting with the surface of the eye (Gooding paragraph 0033).

7.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taboada in view of Rathjen (US 20130144277 A1).
In regards to claim 13, Taboada discloses the ophthalmic device according to Claim 1, except for the device further comprising a divergence modulator arranged upstream of the projection optical unit, wherein the divergence modulator is configured to shift divergence of a laser beam defined by the laser pulses based on deflection of the laser pulses such that the image field curvature produced by the scanning device is at least partly compensated.  
However, in the same field of endeavor, Rathjen discloses an ophthalmic surgical device for fusing a laser beam (abstract) wherein there is a divergence modulator arranged upstream of the projection optical unit, and wherein the divergent modulator is configured to shift divergence of a laser beam defined by the laser pulses based on deflection of laser pulses such that image field curvatures caused by the scanning device are at least partly compensated (Abstract, paragraphs 9 and 12, divergent modulator designed to modulate laser beam based on the scanning angle) in order to diverge the laser pulse based on the scanning movement (Par. 0009 of Rathjen)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Taboada to further include the divergence modulator taught by Rathjen in order to diverge the laser pulse based on the scanning movement (Par. 0009 of Rathjen)
In regards to claim 14, the combined teachings of Taboada and Rathjen a applied to claim 13 teaches wherein the divergence modulator comprises two optical lenses arranged in series, at least one of the two optical lenses being coupled to a movement driver in a manner displaceable on an optical axis for modulating the divergence of the laser beam (Rathjen paragraph 67, the modulator comprises two optical lenses where at least one lens 151 is coupled to a movement driver).

8.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taboada (US 20110245814 A1) in view of Zacharias (US 20080015553 A1) in view of Hohla (US 20140257256 A1), in view of Gooding (US 20120078241 A1) and in view of Rathjen (US 20130144277 A1).
	Taboada discloses a device comprising: 
a laser source configured to produce the laser pulses (Abstract); 
a projection optical unit comprising one or more lenses and configured to focus the laser pulses to a focal point adjacent to an intended treatment area in the eye tissue (Par. 0018 and Fig 2 discloses a focusing lens to focus the laser pulse, 219); 
a scanning device, with a movable mirror, arranged downstream from the projection optical unit, configured to deflect the laser pulses focused by the projection optical unit in at least one deflection direction and producing an image field curvature (Par. 0020 and Fig 2 discloses a moveable mirror, 258, arranged downstream of the optical fusing lens, to deflect the beam);, 
an optical correction lens arranged downstream of the projection optical unit and downstream of the scanning device, wherein the optical correction lens is configured to image, in a focused manner, the laser pulses deflected by the scanning device on the intended treatment area in the eye tissue, such as to correct the image field curvature produced by the scanning device, wherein the optical correction lens is configured to image, in the focused manner, the laser pulses deflected by the scanning device on the intended treatment area away from a focal length of the projection optical unit ((Par. 0018 and Fig 2 disclose a contact lens, 270, i.e. a correction lens arranged downstream of the movable mirror, i.e. scanning device, to stabilize and direct the pulses onto the eye); 
a detection module configured to detect the optical correction lens and control a setting of the scanning device depending on a detection of the optical correction lens (Par. 0018 and 0020 disclose a tracking sensor system configured to sense position, i.e. distance; see 112(f) interpretation above).   
Taboada does not disclose wherein the scanning device is configured to move the mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror, wherein the scanning device comprises a plurality of linear drives coupled to the movable mirror and the ophthalmic device comprises a control module configured to control the linear drives in such a way that the linear drives rotate the movable mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror OR a patient interface device which can be fastened to the eye tissue of a patient and which is rotatably mounted about a pivot point of the movable mirror, wherein the patient interface device has a cavity provided for holding liquid, and an opening, which opening is closed by the eye tissue in a state of the patient interface device in which it is fastened to the eye tissue; OR  a divergence modulator arranged upstream of the projection optical unit, wherein the divergence modulator is configured to shift divergence of a laser beam defined by the laser pulses 6Application No. 16/711,948Docket No.: 008371.00029\US Amendment dated May 12, 2021 Reply to Office Action of March 22, 2021 based on deflection of the laser pulses such that the image field curvature produced by the scanning device is at least partly compensated, wherein the optical correction lens is securely or detachably connected to the patient interface device.
However, in the same field of endeavor, Zacharias discloses an ophthalmic surgical device for providing laser pulses to the eye (abstract) wherein  the scanning device comprises a plurality of linear drives coupled to the movable mirror and the ophthalmic device comprises a control module comminuted for controlling linear drives in such a way that the linear drives rotate the movable mirror about a pivot point lying on an optical axis of the projection optical unit and on a surface of the movable mirror (Fig 2 shows the steering mechanism [128] moves the moveable mirror about a pivot point lying on an optical axis of the laser. Par. 0105 discloses a control source. Also, three piezoelectric actuators act as the steering mechanism to rotate the mirror, the piezoelectric actuators are interpreted as linear drives as the vibrate linearly [Par. 0065 and 0104]) for the purpose of controlling and aiming the light source. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Taboada and modified them by having a plurality of linear drives coupled to the movable mirror and a control module, as taught and suggested by Zacharias, for the purpose of controlling and aiming the light source (Par. 0110).
The combined teachings of Taboada and Zacharias still does not disclose a patient interface device which can be fastened to the eye tissue of a patient and which is rotatably mounted about a pivot point of the movable mirror, wherein the patient interface device has a cavity provided for holding liquid, and an opening, which opening is closed by the eye tissue in a state of the patient interface device in which it is fastened to the eye tissue; OR a divergence modulator arranged upstream of the projection optical unit, wherein the divergence modulator is configured to shift divergence of a laser beam defined by the laser pulses 6Application No. 16/711,948Docket No.: 008371.00029\US Amendment dated May 12, 2021 Reply to Office Action of March 22, 2021 based on deflection of the laser pulses such that the image field curvature produced by the scanning device is at least partly compensated, wherein the optical correction lens is securely or detachably connected to the patient interface device.
	However, in the same field of endeavor, Hohla discloses an ophthalmic surgical device (Abstract) wherein there is a patient interface device which can be fastened to the eye tissue of a patient and which is rotatably mounted about a pivot point of the movable mirror (Fig 1 shows the patient interface, 24, which is mounted about the pivot point of a mirror, 20; Fig 2 shows the patient interface is round and thus may be rotated while mounting). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Taboada and Zacharias and further include the patient interface taught by Hohla in order to immobilize the eye in position during laser eye surgery.
The combined teachings of Taboada, Zacharias, and Hohla still does not disclose wherein the patient interface device has a cavity provided for holding liquid, and an opening, which opening is closed by the eye tissue in a state of the patient interface device in which it is fastened to the eye tissue; OR a divergence modulator arranged upstream of the projection optical unit, wherein the divergence modulator is configured to shift divergence of a laser beam defined by the laser pulses 6Application No. 16/711,948Docket No.: 008371.00029\US Amendment dated May 12, 2021 Reply to Office Action of March 22, 2021 based on deflection of the laser pulses such that the image field curvature produced by the scanning device is at least partly compensated, wherein the optical correction lens is securely or detachably connected to the patient interface device.	
However, in the same field of endeavor, Gooding discloses an ophthalmic surgical device that has a patient interface with a cavity provided for holding liquid (Fig 5A-C and Par, 0033 disclose the liquid layer 172) in order to prevent the optical correction lens from directly contacting with the surface of the eye (Gooding paragraph 0033).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the patient interface of Taboada, Zacharias, and Hohla to include the liquid layer, as taught and suggested by Gooding, in order to prevent the optical correction lens from directly contacting with the surface of the eye (Gooding paragraph 0033).
The combined teachings of Taboada, Zacharias, Hohla, and Gooding still does not disclose a divergence modulator arranged upstream of the projection optical unit, wherein the divergence modulator is configured to shift divergence of a laser beam defined by the laser pulses 6Application No. 16/711,948Docket No.: 008371.00029\US Amendment dated May 12, 2021 Reply to Office Action of March 22, 2021based on deflection of the laser pulses such that the image field curvature produced by the scanning device is at least partly compensated, wherein the optical correction lens is securely or detachably connected to the patient interface device.
However, in the same field of endeavor, Rathjen discloses an ophthalmic surgical device for fusing a laser beam (abstract) wherein there is a divergence modulator arranged upstream of the projection optical unit, and wherein the divergent modulator is configured to shift divergence of a laser beam defined by the laser pulses based on deflection of laser pulses such that image field curvatures caused by the scanning device are at least partly compensated (Abstract, paragraphs 9 and 12, divergent modulator designed to modulate laser beam based on the scanning angle) in order to diverge the laser pulse based on the scanning movement (Par. 0009 of Rathjen)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Taboada, Zacharias, Hohla, and Goosing to further include the divergence modulator taught by Rathjen in order to diverge the laser pulse based on the scanning movement (Par. 0009 of Rathjen)

Allowable Subject Matter
9.	Claims 5-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims contain subject matter that is not found in the art before the effective filing date of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.L.C./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792